DETAILED ACTION
This Notice of Allowability (NOA) replaces the previous one mailed on 11/05/2021.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 and 14-20 are pending in the instant application, and are under examination on the merits.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/29/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Drawings
	The Drawings filed on 11/30/2021 has been approved and entered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of co-pending U.S. Patent Application Nos. 16/638,389 and U.S. Patent No. 10,428,010 reviewed and are accepted.  The terminal disclaimers have been recorded.


Response to Arguments/Amendments
Rejection of claims under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on 08/10/2021 overcomes the two ODP rejections.  Both the ODP rejections are hereby withdrawn.  
Reasons for Allowance
	The present invention is drawn to a process for converting a feedstock comprising cyclic alkyleneureas into their corresponding alkyleneamines, comprising: a) a CO2 removal step in which cyclic alkyleneureas are converted into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, and b) an amine removal step wherein cyclic alkyleneureas are converted in a reactive separation process into their corresponding alkyleneamines by reaction with an amine compound selected from the group of primary amines or secondary amines which have a higher boiling point than the alkyleneamines formed during the process, wherein the cyclic alkyleneurea that is subjected to the conversion to give a corresponding alkyleneamine are: 
    PNG
    media_image1.png
    165
    573
    media_image1.png
    Greyscale
wherein R1 is chosen from the group of hydrogen, an alkyleneamine group of the formula X-R3-(NH-R3-)p-, an alkoxy group of formula X-R3-(O-R3-)n-, or a group combining such alkyleneamine and alkoxy units p and n, wherein one or more units ~N-R3-N~ in the alkyleneamine is present as 
    PNG
    media_image2.png
    72
    110
    media_image2.png
    Greyscale
, and/or wherein one or more units ~N-R3-N~ in the corresponding cyclic alkyleneurea is present as 
    PNG
    media_image3.png
    90
    105
    media_image3.png
    Greyscale
, wherein R2 is hydrogen, X is hydroxyl, amine, a linear or branched C1-C20 hydroxyalkyl or C1-C20 aminoalkyl group, optionally containing one or more piperazine or alkyleneurea groups, when n and p independently are at least 1; or when p or n is 0, X is a C1-C20 hydroxyalkyl or C1-C20 aminoalkyl, and wherein each R3 independently is alkylene or substituted alkylene. 

The closest prior art, U.S. patent No. 2,812,333 (“the `333 patent”), which teaches a process for the preparation of N-(2-hydroxyethyl) ethylene diamine from 1-(2-hydroxyethyl) imidazolidone-2 in the presence of water, see EXAMPLE II.  However, the `333 patent does not teach a process further comprises an amine removal step wherein cyclic alkyleneureas are converted in a reactive separation process into their corresponding alkyleneamines by reaction with an amine compound selected from the group of primary amines or secondary amines which have a higher boiling point than the alkyleneamines formed during the process, wherein the cyclic alkyleneurea that is subjected to the conversion to give a corresponding alkyleneamine are: 
    PNG
    media_image1.png
    165
    573
    media_image1.png
    Greyscale
wherein R1 is chosen from the group of hydrogen, an alkyleneamine group of the formula X-R3-(NH-R3-)p-, an alkoxy group of formula X-R3-(O-R3-)n-, or a group combining such alkyleneamine and alkoxy units p and n, wherein one or more units ~N-R3-N~ in the alkyleneamine is present as 
    PNG
    media_image2.png
    72
    110
    media_image2.png
    Greyscale
, and/or wherein one or more units ~N-R3-N~ in the corresponding cyclic alkyleneurea is present as 
    PNG
    media_image3.png
    90
    105
    media_image3.png
    Greyscale
, which exemplified in Examples 1-2 of instant specification, see [0037-0047]. Therefore, claims 1-10 and 14-20 are allowed.


Conclusion
Claims 1-10 and 14-20 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731